Dear Mr. Murray:
You state that you currently hold part-time employment as a municipal police officer for the Town of Marksville.  You ask if the law permits you to run for and hold the elected office of justice of the peace.
No state law prohibits you from running for the office of justice of the peace.  In further response to your question, note that R.S. 42:63(D) prohibits one from holding employment in the same political subdivision in which he holds elected office.1 However, since your employment as a municipal police officer falls within a separate political subdivision from the office of justice of the peace, the prohibition is inapplicable.  See R.S. 42:62(9)2
We conclude you may hold both positions concurrently.  Our opinion is limited to the application of the dual-officeholding laws, R.S. 42:61, etseq., and despite our conclusion, note that you must seek approval from the Judicial Administrator, Dr. Hugh Collins, 301 Loyola Avenue, New Orleans, Louisiana, 70112, (504) 568-5747, as the office of justice of the peace is subject to the Code of Judicial Conduct.
In accord is Attorney General Opinion 96-217, copy attached.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                         BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:63(D) provides:
D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
2 R.S. 42:62(9) provides:
(9)  "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part., mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
OPINION NUMBER 96-217
JUNE 11, 1996
57  Justice of the Peace,
60  Law Officers
R.S. 33:2218.2, R.S. 13:2591
Two supplemental payments from the state may be paid to the same person when qualified under each position for supplemental state pay.
Howard Elliott, Esq. General Counsel Dept. of Public Safety  Corrections P.O. Box 66614 Baton Rouge, LA 70896